PER CURIAM.
The Committee on Standard Jury Instructions in Criminal Cases (“the Committee”) has submitted a proposed revision to Standard Jury Instruction 2.03 defining plea of not guilty, burden of proof, and reasonable doubt. We have jurisdiction. See art. V, § 2(a), Fla. Const., Fla. R.Crim.P. 3.985. The Committee published the revision for comment in The Florida Bar News. Numerous comments were received, and the Committee subsequently amended the proposed instruction. This Court ordered republication of the instruction in the June 1, 2000, edition' of The Florida Bar News and a large number of comments were received.
We commend the chair and members of the Committee for their diligent efforts in working to formulate an instruction on reasonable doubt that is clearer and easier to understand than the current instruction. However, since the current instruction has been in use for many years and has withstood various constitutional challenges, and in light of the numerous comments in opposition to the revision, we decline to adopt the Committee’s instruction as proposed.
Nevertheless, our decision not to adopt the proposed instruction does not mean that we do not believe that the current instruction cannot be improved. We agree with the Committee that certain language in the current instruction may be viewed as confusing or archaic, and that the grammatical structure of the instruction is arguably awkward. As such, we express our gratitude to the Committee for its efforts and urge it to continue to explore ways of improving the instruction on reasonable doubt so that it is not only clear and understandable, but also protects the rights of the accused.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.